DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-10 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. US 2018/0320984 Al in view of Lewis ‘820 US 20160076820 A1. 
	Re claim 1, Lewis et al. teach a thermal ground plane comprising: a first casing (left 105, fig 16a) comprising: a first bonding region extending around a periphery of the first casing (end regions connecting to vertical standoff sides, fig 16b); a first active region comprising a portion of the first casing surrounded by the first bonding region (cavity area left in addition to surface region of 105 which will be in thermal communication, fig 16b); a first folding region (left portion 1655, fig 16c, first waviness section connected to left 105) having a first out-of-plane wavy structure, the valleys and peaks of the out-of-plane wavy structure extend across a width of the first active region substantially parallel with a width of the thermal ground plane, the first folding region overlapping portions of the first bonding region and the first active region; and a first non-folding region overlapping portions of the first bonding region and the first active region ( flat region of 105, fig 16c); 
a second casing (right 105, fig 16a)  comprising: a second bonding region extending around a periphery of the second casing (end regions connecting to vertical standoff sides, fig 16b);  a second active region (cavity area right internal to structure in addition to surface region of 105 which will be in thermal communication, fig 16b) comprising a portion of the second casing surrounded by the second bonding region; a second folding region (right portion 1655, fig 16c, first waviness section connected to right 105) overlapping portions of the second bonding region and the second active region; and a second non-folding overlapping portions of the second bonding region and the second active region ( flat region of 105, fig 16c); 
wherein the first casing and the second casing are sealed together at the first bonding region and the second bonding region, and the first folding region and the second folding region 
Lewis et al. fail to explicitly teach details of the mesh.
Lewis ‘820 teach  a mesh laver disposed on an interior surface of the second casing within the second active region, the mesh laver comprising a plurality of arteries formed within the mesh laver and extending substantially parallel with a length of the thermal ground plane (paras 84-85 and para 84 lines 1-3) to create a hybrid wick layer.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the mesh as taught by Lewis ‘820 in the Lewis et al. invention in order to advantageously allow for improved heat dissipation within allowable operability ranges (para 38-42).



    PNG
    media_image1.png
    492
    984
    media_image1.png
    Greyscale









	Re claim 2, Lewis et al. teach wherein the second casing comprises an out-of-plane wavy structure wherein the valleys and peaks of the out-of-plane wavy structure of the second casing extend across a width of the second active region substantially parallel with a width of the thermal ground plane (see the rejection of claim 1 and figs 16).  
Re claim 3, Lewis et al. teach wherein the first bonding region overlapping with the first folding region does not include an out-of-plane wavy structure (see the rejection of claim 1 and figs 16).  

Re claim 5, Lewis et al. teach wherein the second casing includes a wavy structure in either or both the folding region and the non-folding region (see the rejection of claim 1 and figs 16).  
Re claim 6, Lewis et al. teach   either or both the second non-folding region and the first non-folding region has a substantially planar shape (see the rejection of claim 1 and figs 16).  
Re claim 7, Lewis et al. teach  wherein the vapor structure is disposed on an interior surface of the first casing in the first non-folding region, and the vapor structure is not disposed within the first folding region (fig 16b).
Re claim 8 , Lewis ‘820 teach  each of the plurality of arteries extends substantially perpendicular relative to a folding line within the second folding region (noting three dimensional structures extend in all three directions/dimensions). 

Re claim 9, Lewis et al. teach wherein the second non-folding region comprises an out-of-plane wavy structure (see the rejection of claim 1 and figs 16).  
Re claim 10, Lewis et al. teach wherein the out-of-plane wavy structure of the second non-folding region is substantially parallel with a length of the thermal ground plane (see the rejection of claim 1 and figs 16).  
 
 
Re claim 33, Lewis et al. teach a thermal ground plane comprising: a first casing  (left 105, fig 16a) comprising: a first bonding region extending around a periphery of the first casing (end regions connecting to vertical standoff sides, fig 16b),; and a first active region (cavity area 
a second casing (right 105, fig 16a) a second bonding region (end regions connecting to vertical standoff sides, fig 16b) extending around a periphery of the second  casing; and a second active region comprising a portion of the second casing surrounded by the second bonding region (cavity area right internal to structure in addition to surface region of 105 which will be in thermal communication, fig 16b); a plurality of support structures disposed on the interior surface of the first casing (annotated fig 16b).
Another embodiment of  teach ; a first coating (1105) disposed on an interior surface of the first casing within the first active region and a only portion of the first bonding region (noting 1105 does not cover the interior of 1130, fig 11C); a second coating (1105) disposed on an interior surface of the second casing within the second active region and a only portion of the second bonding region (noting 1105 does not cover the interior of 1130, fig 11C) to provide materials to enhance the properties of the vapor chamber.
When combined, instant combination teach a first casing comprising: a dielectric material (paras 37, 130, 133); a second casing comprising a dielectric material (paras 37, 130, 133); the first bonding region comprising a first bonding material,  (830) the second bonding region comprising a second bonding material (830) ; a bond material (830, figs) bonded with the first bonding region and the second bonding region (noting the entire structure is bonded together), the bond material being different than the first bonding material and the second bonding material (noting that two separate structures are naturally different structures and therefore material).

Lewis et al. , as modified, fail to explicitly teach details of the wick.
Lai et al. teach a wick disposed on the interior surface of the second casing to  (170, fig 1) to provide multiple wick layers.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the mesh as taught by Lai et al. in the Lewis et al. , as modified, invention in order to advantageously allow for increased cooling capacity in a smaller size (para 7).

 




    PNG
    media_image2.png
    457
    785
    media_image2.png
    Greyscale




Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. US 2018/0320984 Al in view of Lewis ‘820 US 20160076820 A1 further in view of Chang et al. US 20080283222 A1. 
Re claim 11, Lewis et al., as modified, fail to explicitly teach details of the material selection.
Chang et al. teach wherein the mesh layer comprises at least one of the following selected from the group consisting of woven copper, woven stainless steel, non-woven copper, non-woven stainless steel, ceramic-coated polymer, and metal-coated polymer (para 19) to construct the mesh out of an available material known in the art with advantageous heat transfer properties It would have been obvious to one of ordinary skill in the art at the time the invention was made 
 
Re claim 14, Lewis et al., as modified, fail to explicitly teach details of the material selection.
Chang et al. teach the mesh layer comprises two layers of woven material bonded together (para 19, noting woven material is naturally bonded together) to construct the mesh out of an available material known in the art with advantageous heat transfer properties It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the material selection as taught by Chang et al. in the Lewis et al., as modified, invention in order to advantageously allow for more powerful heat transfer capability. 


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. US 2018/0320984 Al in view of Lewis ‘820 US 20160076820 A1 further in view of Kare US 20140174701 A1 and Meng et al. US 20070006993 A1. 
Re claim 12, Lewis et al. , as modified, fail to explicitly teach details of the capillary structure.
Kare teach the mesh layer comprises a foam to provide capillary structures (para 74, noting combinations).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the capillary structure as taught by Kare in the Lewis et al. , as modified,  invention in order to advantageously allow for advanced heat pipe construction with enhanced pumping and heat transfer.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the foam out of metal, as taught by Meng et al. for increased heat transfer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. US 2018/0320984 Al in view of Lewis ‘820 US 20160076820 A1 further in view of  Yang US 20210025061 A1.
Re claim 13, Lewis et al. , as modified, fail to explicitly teach details of the laminate.
Yang teach either or both the first casing and the second casing comprise a laminate of copper and polymer to create a copper clad laminate (para 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the laminate as taught by Yang in the Lewis et al. , as modified,  invention in order to advantageously allow for desirable heat transfer and flexibility (para 6).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. US 2018/0320984 Al in view of Lewis ‘820 US 20160076820 A1 further in view of  Lewis ‘554 US 20180106554 A1.
Re claim 15, Lewis, as modified, fail to teach material details, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the mesh layer comprises a copper mesh or a stainless steel mesh (as taught by Lewis ‘554, para .
Claim 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. US 2018/0320984 Al in view of Lewis ‘820 US 20160076820 A1 further in view of LAI et al. US 2009/0151906 Al. 
Re claim 16, Lewis et al. , as modified, fail to explicitly teach details of the mesh.
LAI et al. teach the mesh laver is bonded to portions of the second casing within the second non-folding region (figs 4-5) to cover a vapor chamber with mesh.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the mesh as taught by LAI et al. in the Lewis et al. , as modified, invention in order to advantageously allow for capillary pumping as is known in the art ().
 Allowable Subject Matter
Claim 29 is allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Response to Arguments
Applicant’s arguments, see reply, filed 2/07/2022, with respect to the 112 rejections and 103 rejection of claims 18 and 29 have been fully considered and are persuasive.  The 112 rejections and 103 rejection of claims 18 and 29 have been withdrawn. 
Applicant's arguments filed 2/07/2022 have been fully considered but they are not persuasive.

Applicant argues that Lewis as modified by Lai fails to teach details of the mesh layer as amended.  However, the scope of claim 1 has been changed in the latest reply and therefore the examiner is now relying on Lewis ‘820 to teach the recited mesh layer (see detailed rejection above).  Therefore, the applicants’ arguments are not persuasive.

The applicant argues that the limitations of claim 33 are not met because the coatings extend all the way through the seal. The examiner respectfully disagrees. The term”bonding region” is broad and considered to encompass all around 1130, which is not covered by the coating, and therefore the limitations of claim 33 are met by the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763